Exhibit 10.1







COMMUNITY BANK
SPLIT DOLLAR INSURANCE AGREEMENT


Economic Benefit Regime – Endorsement method


This Split Dollar Life Agreement (the “Agreement”) is entered into as of this
2nd day of November, 2020, by and between Community Bank, a
Pennsylvania-chartered bank (the “Bank”) and John H. Montgomery (“Executive”).
WHEREAS, Executive is the President and Chief Executive Officer of the Bank; and
WHEREAS, Executive and Bank entered into an employment agreement dated August
13, 2020 (the “Employment Agreement”), pursuant to which Executive and the Bank
agreed to enter into this Agreement to provide Executive’s designated
beneficiary or estate a death benefit pursuant to the terms hereof.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon other terms and conditions hereinafter provided, the parties hereby agree
as follows:
Article 1
General Definitions
The following terms shall have the meanings specified:
1.1 Administrator means the plan administrator described in Article 9.
1.2 Beneficiary means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of Executive.  Unless
Executive elects otherwise, Executive’s “Beneficiary” shall be the person or
persons designated as “beneficiaries” with respect to Executive’s benefits
payable under the Bank’s non-qualified supplemental executive retirement plan. 
If Executive dies without a valid beneficiary designation, then Executive’s
surviving spouse shall be the “Beneficiary.”  If Executive has no surviving
spouse, Executive’s Beneficiary shall be Executive’s estate.
1.3 Code means the Internal Revenue Code of 1986, as amended.
1.4 Death Benefit means a death benefit equal to $500,000.00 less the value of
the Initial Equity Awards, determined as of Executive’s date of death.
1.5 Executive’s Interest means the benefit set forth in Section 2.2.
1.6 Initial Equity Awards shall mean the 5,000 restricted stock awards and
15,000 stock option awards granted by the Company to Executive pursuant to the
CB Financial Services, Inc. 2015 Equity Incentive Plan on August 31, 2020.
1.7 Insurer means the insurance company issuing the Policy on the life of
Executive.
1.8 Net Death Proceeds means the total death proceeds of the Policy minus the
greater of: (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.
1.9 Policy means the specific life insurance policy or policies issued by the
Insurer(s).



--------------------------------------------------------------------------------

Article 2
Policy Ownership/Interests
2.1 Bank Ownership. The Bank is the sole owner of the Policy and shall have the
right to exercise all incidents of ownership.  The Bank shall be the beneficiary
of any death proceeds remaining after Executive’s Interest has been paid under
Section 2.2 of this Agreement.
2.2 Executive’s Interest. If Executive’s death occurs during the Term, 
Executive’s Beneficiary shall receive a death benefit in the amount of the
lesser of: (i) the Death Benefit; or (ii) the Net Death Proceeds.  Such amount
is hereinafter referred to as the “Executive’s Interest,” and will be
distributed to the Beneficiary in a cash lump within 90 days following
Executive’s date of death.
Subject to the terms of this Agreement, the Bank hereby endorses Executive’s
Interest to Executive and agrees to execute any other or further documents that
may be required to effectuate this Agreement.
2.3 Code Section 1035 Exchanges. Executive recognizes and agrees that the Bank
may wish, after this Agreement is adopted, to exchange the Policy of life
insurance on Executive’s life for another contract of life insurance insuring
Executive’s life. Provided that the Policy is replaced (or intended to be
replaced) with a comparable policy of life insurance,  Executive agrees to
provide medical information and cooperate with medical insurance-related testing
required by a prospective insurer for implementing the Policy or, if necessary,
for modifying or updating the Policy.
2.4 Termination of the Agreement.  This Agreement shall terminate at 12:00 a.m.,
Eastern Standard Time, on October 1, 2025 or, if earlier, upon the distribution
of Executive’s Interest in accordance with Section 2.2 of this Agreement.
2.5 Suicide or Misstatement.  The amount of Executive’s Interest payable to his
Beneficiary may be reduced or eliminated if Executive: (i) fails or refuses to
truthfully and completely supply such information or complete any forms as may
be required by the Bank or Executive; (ii) fails or refuses to cooperate with
the requests of the Bank or Executive in relation to this Agreement or the
Policy; or (iii) Executive dies under circumstances such that the Policy does
not pay a full death benefit, e.g., in the case of suicide within the suicide
exclusionary period of the Policy, as applicable.
Article 3
Premiums and Imputed income
3.1 Premium Payment. The Bank shall pay any premiums due on the Policy.
3.2 Economic Benefit.  The Administrator shall determine the economic benefit
attributable to Executive based on the minimum amount required to be imputed
under applicable regulations of the Internal Revenue Service or any subsequent
applicable authority.
3.3 Imputed Income. The Bank shall impute the economic benefit to Executive
pursuant to Section 3.2 hereof on an annual basis, by adding the economic
benefit to Executive’s Form W-2 - Wage and Tax Statement, or if applicable, Form
1099-Miscellaneous Income.


2

--------------------------------------------------------------------------------

Article 4
Comparable Coverage
The Bank may provide such benefit through a Policy purchased at, or prior to,
the commencement of this Agreement, or may provide comparable insurance coverage
to Executive through whatever means the Bank deems appropriate.  If Executive
waives or forfeits his right to the Executive’s Interest (including as a result
of the expiration of this Agreement), the Bank may choose to cancel the Policy
on Executive, or continue such coverage and become the direct beneficiary of the
entire death proceeds.
Article 5
General Limitations
No benefits shall be payable if the Insurer denies coverage for material
misstatements of fact by Executive on any application related to the Policy or
for any other reason, provided, however, that the Bank shall evaluate the reason
for the denial, and upon advice of legal counsel and in its sole discretion,
consider judicially challenging any denial.
Article 6
Assignment


Executive may not, without the prior written consent of the Bank, assign to any
individual, trust or other organization, any right, title or interest in the
Policy nor any rights, options, privileges or duties created under this
Agreement, other than the right to designate a Beneficiary from time-to-time.




3

--------------------------------------------------------------------------------

Article 7
Insurer


The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.
Article 8
Claims procedure
8.1 Claims Procedure. Any person or entity who has not received benefits under
this Agreement that he or she believes should be paid (the claimant) shall make
a claim for such benefits as follows:
8.1.1 Initiation of Written Claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits.
8.1.2 Timing of Administrator Response. The Administrator shall respond to such
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, prior to the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.




4

--------------------------------------------------------------------------------

8.1.3 Notice of Decision. If the Administrator denies part of or the entire
claim, the Administrator shall notify the claimant in writing of such denial.
The Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall be set forth with:
(a) The specific reasons for the denial,


(b) A reference to the specific provisions of this Agreement on which the denial
is based,


(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,


(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and


(e) A statement of the claimant’s right, if any, to bring a civil action under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
Section 502(a) following an adverse benefit determination on review.


8.2 Review Procedure. If the Administrator denies part of or the entire claim,
the claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows:
8.2.1 Initiation of Written Request. To initiate the review, the claimant,
within 60 days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.
8.2.2 Additional Submissions of Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
8.2.3 Considerations on Review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
8.2.4 Timing of Administrator Response. The Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing, prior to the end
of the initial 60-day period, that an additional period is required. The notice
of extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.




5

--------------------------------------------------------------------------------

8.2.5 Notice of Decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall be
set forth with:
(a) The specific reasons for the denial,


(b) A reference to the specific provisions of the Agreement on which the denial
is based,


(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and


(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).


Article 9
Administration of Agreement
9.1 Administrator Duties. This Agreement shall be administered by an
Administrator, which shall consist of the Bank’s board of directors or such
committee as the board shall appoint. The Administrator shall also have the
discretion and authority to: (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement; and
(ii) decide or resolve any and all questions, including interpretations of this
Agreement, as may arise in connection with the Agreement.
9.2 Agents. In the administration of this Agreement, the Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.
9.3 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation, and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.
9.4 Indemnity of Administrator. The Bank shall indemnify and hold harmless the
members of the Administrator against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Administrator
or any of its members.
9.5 Information. To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the death of Executive and such other
pertinent information as the Administrator may reasonably require.




6

--------------------------------------------------------------------------------

Article 10
Miscellaneous
10.1 Binding Effect. This Agreement shall bind Executive and the Bank and their
beneficiaries, survivors, executors, administrators and transferees, and any
Policy beneficiary.
10.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge Executive. It
also does not require Executive to remain an employee nor interfere with
Executive’s right to terminate employment at any time.
10.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the Commonwealth of Pennsylvania, except
to the extent preempted by the laws of the United States of America.
10.4 Entire Agreement. This Agreement (along with any beneficiary designation
form, if applicable) constitutes the entire agreement between the Bank and
Executive concerning the subject matter hereof. No rights are granted to
Executive under this Agreement other than those specifically set forth herein.
10.5 Severability. If for any reason any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement,
and each such other provision shall continue in full force and effect to the
full extent consistent with law. If any provision of this Agreement is held
invalid in part, such invalidity shall not affect the remainder of such
provision, and the remainder of such provision, together with all other
provisions of this Agreement shall continue in full force and effect to the full
extent consistent with law.
10.6 Headings. Section headings are included solely for convenience of reference
and shall not affect the meaning or interpretation of any provision of this
Agreement.
10.7 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice: (i) if to the Bank or to the Administrator
for purposes of Article 8, the notice shall be sent to the Compensation
Committee, Community, Barron P. “Pat” McCune, Jr., Corporate Center, 211 North
Franklin Drive, Suite 200, Washington, PA 15301; and (ii) if to Executive, the
notice shall be sent to the address of Executive on the Bank’s records, and to
such other or additional person or persons as either party shall have designated
to the other party in writing by like notice.
10.8 Amendment and Termination. This Agreement may not be terminated or amended
except by an instrument in writing signed by the parties hereto.
10.9 Successors. By an assumption agreement in form and substance satisfactory
to Executive, the Bank shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement if no
succession had occurred.
10.10 12 U.S.C. § 1828(k).  Any payments made to Executive pursuant to this
Agreement are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments or
any other rules and regulations promulgated thereunder.
[Signature Page to Follow]
7

--------------------------------------------------------------------------------

In Witness Whereof, the Bank and Executive have executed this Agreement as of
the date first written above.


EXECUTIVE:
JOHN H. MONTGOMERY
THE BANK:
COMMUNITY BANK
       
By: /s/ John H. Montgomery
By: /s/ John J. LaCarte
Title: President and Chief Executive Officer
Title: Compensation Committee Chair







8